Citation Nr: 9907713	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement.

2.  Entitlement to service connection for cervical spine 
disability, to include degenerative disc disease, C6-C7, C7-
T1.

3.  Entitlement to an increased evaluation for internal 
derangement, right knee, currently evaluated at 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
August 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent evaluation for internal derangement, right knee, 
and denied service connection for right shoulder injury and 
neck injury.  

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Veterans Appeals (the Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The appellant has established a right shoulder injury in 
service, there is competent medical evidence of a current 
diagnosis of right shoulder impingement, and there is 
competent evidence relating the current diagnosis of right 
shoulder impingement to service.

2.  Competent evidence of a nexus between the diagnosis of 
degenerative disc disease, C6-C7, C7-T1, and service is of 
record.

3.  The appellant's right knee has traumatic arthritis and 
limitation of motion.

4.  Internal derangement, right knee is currently manifested 
by no more than slight functional impairment as to 
instability of the knee.


CONCLUSIONS OF LAW

1.  Right shoulder impingement was incurred during wartime 
service. 38 U.S.C.A. § 1110, 1154(b), 5107(b) (West 1991); 38 
C.F.R. § 3.303 (1998).

2.  Degenerative disc disease, C6-C7, C7-T1, was incurred 
during wartime service. 38 U.S.C.A. § 1110, 1154(b), 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1998).

3.  Internal derangement, right knee, is 10 percent disabling 
(based upon traumatic arthritis and limitation of motion).  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5010 (1998).

4.  Internal derangement, right knee, is no more than 
10 percent disabling (based upon instability of the knee).  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant states that he injured his right shoulder and 
neck in service and that although he was not taken to a 
hospital at that time, he was in pain.  He noted that he had 
shell fragments that went into his face and head.

The Board notes that the appellant received a Purple Heart 
during his service during the Korean Conflict.  This 
establishes that the appellant is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
1991).  Regardless of his status, the appellant is competent 
to report injuries in service.  The Board will concede that 
the appellant sustained a right shoulder injury and a neck 
injury during service.

Service medical records are silent as to a right shoulder 
injury or a neck injury.  At separation, clinical evaluations 
of the appellant's head, face, neck, and scalp; upper 
extremities; and spine and other musculoskeletal were normal.  
It was noted that the appellant had scars on his head and 
face.  The service medical records reveal that the appellant 
received shrapnel wounds to his face and head.  The wounds 
were cleaned and were noted to be healed.

The appellant underwent a VA examination in January 1954.  
Examination of the appellant's head, face, and neck was 
normal.  Examination of the musculoskeletal system did not 
reveal any findings as to the appellant's right shoulder or 
cervical spine.

The first showing of a complaint of neck pain was in a 
December 1994 VA outpatient treatment report.  The appellant 
reported a new problem of pain in the back of his neck 
bilaterally with range of motion and worse in colder weather 
without radicular weakness or myopathy.  An x-ray taken of 
the appellant's cervical spine in March 1996 revealed 
straight axis in forward flexion and limitation of motion.  
It showed chronic severe disc degenerative disease at C6-C7 
and C7-D1, evidenced by marked narrowing of the discs with 
marked spurring and localized degenerative spondylosis at the 
level of the involved discs.

The appellant submitted lay statements from fellow soldiers 
in September 1996.  In one of the statements, the appellant's 
fellow soldier stated that he remembered the appellant 
injuring his leg and shoulder in service.  The other soldier 
stated only that he remembered the appellant injuring his 
right knee.

The appellant underwent a VA examination in February 1998.  
The appellant reported that he had been thrown by a hand 
grenade and sustained injuries to his right shoulder and 
neck.  He stated that he had moderate pain in his neck with 
clicking and popping with turning and lowering his head.  
Examination of the appellant's cervical spine revealed no 
definite tenderness.  There was tenderness over the right 
shoulder, acromioclavicular joint, greater tuberosity.  The 
cervical spine had full flexion, and extension was normal, as 
was rotation.  The appellant had full lateral bend.  His 
right shoulder had flexion and abduction to 160 degrees, and 
internal and external rotation of 90 degrees.  The VA 
examiner stated that there was normal strength in the right 
upper extremity, but that the right shoulder had a positive 
impingement sign.  The VA examiner stated that an x-ray of 
the cervical spine revealed degenerative discs at C6-C7 and 
C7-T1.  The relevant diagnoses were degenerative disc 
disease, cervical spine, by x-ray, C6-C7 and C7-T1-2, and 
right shoulder impingement without torn rotator cuff.

The appellant underwent a VA examination in May 1998.  The VA 
examiner completed a questionnaire.  When asked if the 
appellant currently had a chronic right shoulder disability, 
the VA examiner stated "no;" however, he answered the 
following question, "If YES, please describe the nature and 
severity," implying that the appellant did have a right 
shoulder disability.  In answering the above question, the VA 
examiner stated that the appellant had chronic pain, which 
was increased with elevation above 90 degrees.  When asked 
what the etiology of the right shoulder disability was, the 
VA examiner stated, "Hurt in military."  When asked if it 
was likely, unlikely, or as likely as not that the right 
shoulder disability was due to service, the VA examiner 
stated "Likely."  The rationale provided by the VA examiner 
was that the appellant had been thrown by a hand grenade 
explosion (the VA examiner noted that he mortar had hit the 
appellant's face), which had landed on the head first and 
hurt the appellant's right shoulder.

The appellant testified before this Board Member in November 
1998.  The appellant's representative stated that there was a 
VA medical opinion that it was more likely that the 
appellant's arthritis was related to his combat injury.  
Thus, he stated that he and the appellant believed that 
service connection was warranted for residuals of the neck 
and right shoulder injuries.  

The appellant stated that he was a combat veteran.  The 
appellant stated that he was a tool and die maker, a 
machinist.  He stated that he was allowed to sit on the job.  
He stated that he sometimes had to put strain on his right 
shoulder while working. He stated that he could do things 
around the house, but within limits.  

The appellant stated that he injured his shoulder/neck when 
they were walking down a hill and it was pouring rain.  He 
stated that he "got slammed down into the ground" and slid 
about 50 feet.  The appellant stated that he had no other 
injury to his neck or shoulder in service, but opined that he 
may have injured himself when he got hit with a hand grenade.  
He stated that he had been diagnosed with arthritis in his 
right shoulder around 1974.  The appellant stated that for 
the first year following his discharge from service, the 
right shoulder did not bother him, but after that, it did.  
He stated that currently, his neck would snap, crackle, and 
pop every time he moved his head.  He stated that he took a 
grenade fragment near his neck, which made him twist his neck 
around.

The appellant stated that he had copies of medical records 
from 1974 at home, which related to his right shoulder.  This 
Board Member let the appellant know that he would keep the 
file open for 60 days to allow the appellant time to submit 
the records.

The Board notes that the appellant did not submit additional 
records during the 60-day period.

a.  Right shoulder impingement

The Board finds that the appellant's claim for service 
connection for right shoulder impingement is well grounded.  
Although the service medical records do not show that the 
appellant sustained a right shoulder injury, as stated above, 
the appellant is competent to report that he injured himself 
in service.  Therefore, the Board concedes the right shoulder 
injury in service.  In February 1998, the VA examiner stated 
that the appellant had right shoulder impingement, and thus 
there is evidence of a current right shoulder disability.  
Additionally, when the appellant was examined in May 1998, 
the VA examiner stated that the appellant's right shoulder 
disability was related to the appellant's service.  See 
Caluza, supra.  All relevant facts on this issue have been 
properly developed and the duty to assist has been met.  38 
U.S.C.A. § 5107(a).  The Board notes that the opinion of the 
VA examiner is not rebutted by competent evidence in the 
record.  The Board finds that the appellant has established 
that he has right shoulder impingement, which originated in 
service, and the evidence favors a grant of service 
connection for right shoulder impingement.  It must be noted 
that the positive evidence provided by the VA examiner in the 
May 1998 questionnaire was not addressed by the regional 
office in the July 1998 supplemental statement of the case.  

b.  Cervical spine disability, to include degenerative disc 
disease, C6-C7, C7-T1

The appellant has stated that he injured his neck in service 
at the time that he injured his shoulder.  At his Board 
hearing, the appellant offered two accounts as to how he may 
have injured his neck.  He stated that when he fell down and 
injured his right knee, he injured his neck as well.  
Alternatively, the appellant stated that he may have injured 
his neck when he was hit by fragments from a grenade. The 
appellant is competent to report a neck injury in service.  
In addition, there is no clear and convincing evidence that a 
neck injury did not occur at the times described by the 
veteran.  38 U.S.C.A. § 1154.

The Board has determined that the appellant's claim for 
service connection for cervical spine disability, to include 
degenerative disc disease, C6-C7, C7-T1, is well grounded.  
As stated above, the appellant is competent to report a neck 
injury in service.  See Savage, 10 Vet. App. at 493-98.  The 
appellant is competent to report that he has had neck pain 
since service as it is an observable condition which a lay 
person is competent to report.  See Savage, supra.

Here, the appellant has brought forth competent medical 
evidence of a nexus between the neck injury in service and 
the current diagnosis of degenerative disc disease, C6-C7, 
C7-T.  The VA examiner again determined that it was likely 
that the cervical disability was due to an inservice injury.


Testimony

The Board is aware that the appellant is a combat veteran.  
This Board Member found the appellant's testimony at his 
November 1998 hearing to be credible.  The veteran is 
competent to report that the injury in service happened and a 
VA examiner has linked the disabilities to service.  The 
Board has found no competent evidence in the file reflecting 
an intercurrent trauma and no medical opinions linking the 
disorders to any event other than service.  There is little 
negative evidence and the claims are granted. 

II.  Increased evaluation

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for internal derangement, 
right knee, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for internal derangement, right knee, was 
granted by means of a September 1954 rating decision and 
assigned a 10 percent disability evaluation.  The appellant 
sustained the injury to his right knee while engaging in 
combat.  In May 1984, the appellant underwent a right knee 
arthroscopy with posterior medial meniscectomy and 
debridement of medial compartment.

A July 1994 VA outpatient treatment report reveals that the 
appellant reported progressively worse pain in his right 
knee.  The VA examiner noted that the appellant reported 
night pain and limited range for walking, but with pain.  
Upon physical examination, range of motion was 0 degrees to 
130 degrees.  There was no swelling, and Lachman's was 
negative.  The VA examiner noted that the most recent x-ray 
was from 1991, which revealed mild degenerative joint disease 
of the right knee.  The assessment was degenerative joint 
disease, right knee.  A September 1994 VA outpatient 
treatment report reveals that the appellant had a steroid 
injection in his right knee.  It was noted in a separate 
September 1994 outpatient treatment report that the injection 
had good results.  

The appellant underwent a VA examination in November 1995.  
Range of motion was from neutral (180) to 145 degrees.  There 
was crepitation of the patello-femoral joint, and there was a 
grade four medial compartment arthrosis.  The VA examiner 
stated that x-rays revealed advanced arthrosis of the knee 
joint with a lax cruciate ligament.  The diagnosis was 
arthrosis of the right knee.

The appellant underwent a VA examination in February 1998.  
Examination of the right knee revealed arthroscopy scars with 
good motion and full extension.  Flexion was 120 degrees.  
The VA examiner stated that x-rays taken of the appellant's 
right knee revealed degenerative arthritis.  The diagnosis 
was degenerative arthritis, right knee, by x-ray, probably 
compartmental.  In a May 1998 examination, the VA examiner 
examined the appellant's scar on the right knee and answered 
questions from a questionnaire that addresses examinations as 
to joints.  The VA examiner stated that there was a one-
quarter inch scar on the right supramedial patella and 
another one-quarter inch scar on the inferolateral patella 
that was nontender and supple.  

In the questionnaire, the VA examiner stated that the 
appellant's internal derangement, right knee involved only 
the joint structures.  He stated that it did not involve the 
muscles or the nerves.  He stated that the appellant's right 
knee had weakened movement, but that the severity of these 
manifestations on the ability for the appellant to perform 
his job was "none."  The VA examiner stated that the 
appellant's internal derangement, right knee did not have 
excess fatigability or incoordination.  As to subjective 
complaints of pain, the VA examiner stated that there was no 
pain visibly manifested on movement of the joint.  He stated 
"no" as to any other objective manifestations that 
demonstrate disuse or functional impairment due to pain 
attributable to the appellant's internal derangement, right 
knee.  The VA examiner stated that the appellant had flare-
ups which occurred every two to three months and would last 
two to three days.  He stated that cold weather would 
precipitate the flare-ups, but they were relieved with 
Tylenol.  When asked if pain could significantly limit 
functional ability during flare-ups, the VA examiner stated 
"yes." As to whether there would be any additional limits 
on functional ability during flare-ups, the VA examiner 
stated "no."  The VA examiner stated that there was no 
recurrent subluxation or lateral instability.  When asked if 
there was any other impairment of the right knee not 
including limitation of motion, the VA examiner stated 
"yes" and stated that such impairment was "slight."

The appellant testified before this Board Member in November 
1998. The appellant's representative stated that the 
appellant's diagnosis of arthritis in the right knee 
warranted a separate 10 percent disability evaluation based 
on a General Counsel opinion.  The representative asked that 
the appellant be afforded a VA examination consistent with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The appellant stated that he was a combat veteran.  He 
testified that he would receive treatment for his right knee 
when he had flare-ups.  He stated that he was not on any 
physical therapy for his right knee and that he was no longer 
on medication because the medication was not good for his 
heart (he had undergone heart surgery).  The appellant stated 
that he had not undergone any recent surgery for his right 
knee and that he had occasional pain.  He stated that his 
right knee would give out on him "on occasion" and that he 
did not wear a knee brace.  He stated that he had worn a knee 
brace for a while but that he felt that it did not help and 
that it made him kind of dependent on it.  The appellant 
stated that he would get swelling depending on how much he 
used his knee.  He stated that he could squat down without 
pain and that he could stand for about two hours without 
pain.

The appellant stated that he was a tool and die maker, a 
machinist.  He stated that he was allowed to sit on the job.  
He stated that he did not have to put strain on his knee 
while working.  He stated that he could do things around the 
house, but within limits.  The appellant stated that he 
sometimes went grocery shopping.  He stated that when he 
walked too much on his right knee, it would bother him.  He 
stated that he did not have problems walking from his house 
to his car, picking things up, or bending over.  The 
appellant testified that he had "some" problems walking up 
and down stairs, usually after three or four steps.  The 
appellant stated that he did not jog.  He stated that the 
number of times his knee would give out on him was directly 
related to how much stress he would put on it.  He stated 
that his knee did not hurt when he drove a car.  He stated 
that his knee would hurt if he stood too much during the day 
at work.  He stated that he would not awake during the night 
due to pain (he stated that he was a sound sleeper).  The 
appellant's spouse stated that sometimes when she goes to 
pick the appellant up from work, he could barely walk.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

For purposes of the appeal, the Board will separately address 
limitation of motion of the right knee and instability of the 
right knee.  This is consistent with the request of the 
representative and a General Counsel decision within VA.

a.  Limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1998).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1998).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1998).

The appellant has been diagnosed with traumatic arthritis.  
He also has limitation of motion, as evidenced in the July 
1994 VA outpatient treatment report, when the appellant's 
range of motion was 0 degrees to 130 degrees and the February 
1998 VA examination, when his range of motion was 0 degrees 
to 120 degrees.  The Board has determined that the evidence 
establishes that the limitation of motion in his right knee 
is noncompensable, see 38 C.F.R. Part 4, Diagnostic Codes 
5260, 5261; however, a 10 percent is warranted based on the 
x-ray evidence of arthritis, pain, and limitation of motion; 
see 38 C.F.R. Part 4, Diagnostic Code 5010 and 38 C.F.R. 
§ 4.59.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain, which is contemplated 
by the 10 percent evaluation.  See 38 C.F.R. § 4.59 (1998).  
The appellant's right knee was examined in May 1998 by a VA 
examiner.  The VA examiner stated that the appellant had 
weakened movement, but that he did not have excess 
fatigability nor did he have incoordination. See 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The VA examiner noted that the 
appellant's right knee did not cause the appellant functional 
impairment as to his job.  The VA examiner noted the 
appellant had functional impairment other than limitation of 
motion, but such functional impairment was "slight."  At 
the appellant's hearing before this Board Member, the 
appellant stated that he was had occasional pain, which was 
worse when he used his knee more frequently.  He stated that 
he was able to squat down without pain and could stand for 
two hours without pain.  He stated that he was able to run 
errands, drive, and do things around the house, although with 
limits.  The appellant's range of motion has been, at worst, 
0 degrees to 120 degrees.  In essence, the Board accepts 
every the veteran states as true.

The appellant's functional impairment is indicative of no 
more than slight functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation is 
warranted.  The evidence of record establishes the presence 
of limited motion and serves as the basis for the award of 
the 10 percent evaluation.  This evaluation is consistent 
with the assignment of the minimum compensable evaluation for 
the joint when there is periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59 (1998).  However, neither 
the appellant nor the examiners have identified functional 
impairment which is more than that contemplated by the 
evaluation.  In order to warrant an evaluation in excess of 
10 percent there must be the actual or functional equivalent 
of limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  The appellant has never identified limitation of 
extension and the recent examinations establish that 
limitation of extension is not impaired.  In regard to 
limitation of flexion, there have been complaints of pain, 
some limited flexion.  Accepting the evidence as true, there 
is nothing that reflects that there is the functional 
equivalent of limitation of flexion to 30 degrees due to any 
factor.  We again note that the veteran fully described his 
own functional ability.  The preponderance of the evidence 
reflects that there is no more than the functional equivalent 
of minimal limitation of motion.

This Board Member must point out that he found the appellant 
to be a very credible witness at the November 1998 hearing.  
This Board Member appreciates that the appellant did not 
attempt to exaggerate his right knee symptoms during the 
entire hearing.  The testimony the appellant provided was 
honest and impressive.  His own statements justify the 
separate 10 percent evaluation based on limitation of motion 
and no more.

Additionally, the appellant's representative asked at the 
hearing that the appellant undergo an examination which was 
consistent with the holding in DeLuca.  The Board finds that 
an examination consistent with DeLuca was performed in May 
1998, and thus another examination would be redundant.  
Regardless, the veteran's testimony tends to support the 
findings of the examiner.

b.  Instability

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  In July 1994, the appellant reported 
that the pain in his right knee was getting worse.  The VA 
examiner noted that there was no swelling and that Lachman's 
was negative.  In November 1995, the VA examiner noted that 
x-rays of the right knee showed a lax cruciate ligament.  In 
May 1998, the VA examiner stated that the appellant had 
neither recurrent subluxation or lateral instability. 

At the Board hearing, the appellant stated that his right 
knee would give out on him on occasion.  He stated that he 
was able to run errands, drive, and do things around the 
house, but with limitations.  He stated that his job allowed 
him to sit at work and that his knee was not strained at 
work.  The appellant stated that his right knee would hurt at 
times, but that such pain did not wake him up during the 
night.  The evidence establishes that the appellant's 
instability and subluxation is no more than 10 percent 
disabling.  

An evaluation in excess of 10 percent based instability or 
subluxation is not warranted.  A 10 percent evaluation under 
Diagnostic Code 5257 contemplates slight impairment of the 
knee as to recurrent subluxation or lateral instability.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.  In July 1994, 
Lachman's was negative.  In May 1998, the VA examiner made a 
specific finding that the appellant did not have either 
recurrent subluxation or lateral instability.  At the Board 
hearing, the appellant stated that he did not have problems 
walking from his house to his car, picking things up, or 
bending over.  This evidence tends to establish that there is 
no subluxation and if instability occurs, it is infrequent.  
Although there has been some evidence of laxity, the 
cumulative evidence is representative of no more than slight 
lateral instability.  Furthermore, the Court has held that 
DeLuca v. Brown is not applicable to Diagnostic Code 5257, 
thus an evaluation in excess of 10 percent cannot be granted 
based upon DeLuca.  Johnson v. Brown, 9 Vet.App 7 (1996).

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the [Board] evaluated the 
claim under D[iagnostic] C[ode] 5257. 
This D[iagnostic] C[ode] is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.  Instead, 
D[iagnostic] C[ode] 5257 provides that 
recurrent subluxation or lateral 
instability is ratable at 10[ percent] 
when "slight," thus providing a minimum 
10[ percent] rating for this condition, 
cf. D[iagnostic] C[ode] 5257, and at 
20[ percent] when the condition is 
"moderate."

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scars on the appellant's 
right knee.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805 (1998) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  When examined in May 1998, the VA examiner 
stated that the appellant's scar was nontender.  It appears 
that the VA examiner only described one of the scars as 
nontender.  Regardless, the appellant has not alleged that 
his scars are painful or tender.  Thus, the evidence of 
record has not established that a separate 10 percent 
evaluation would be in order for the appellant's scar on his 
right knee.

As to an increased evaluation for the instability in the 
right knee, based on the medical evidence of record, an 
evaluation in excess of 10 percent is not warranted.  As 
stated above, the appellant was honest and forthcoming at his 
Board hearing.  He stated that his right knee would give out 
on him "on occasion."  The medical findings reported by the 
VA examiners have established that the appellant's internal 
derangement, right knee is no more than 10 percent disabling.  
An evaluation in excess of 10 percent for internal 
derangement, right knee, based upon instability of the knee 
is not warranted, even accepting the appellant's statements 
and testimony as true.  To this extent, the Board regrets 
that the preponderance of the evidence is against his claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Service connection for right shoulder impingement is granted.  
A 10 percent evaluation for internal derangement, right knee, 
is granted based upon traumatic arthritis and limitation of 
motion, subject to the controlling regulations applicable to 
the payment of monetary benefits.  Service connection for 
cervical spine disability, to include degenerative disc 
disease, C6-C7, C7-T1, is granted.  An increased evaluation 
for internal derangement, right knee, based upon instability 
of the knee is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

